UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4260


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN LUTHOR ROBINSON, a/k/a KK,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:12-cr-00227-1)


Submitted:   September 30, 2013           Decided:   October 4, 2013


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Michael Frazier, FRAZIER & OXLEY, L.C., Huntington, West
Virginia, for Appellant.    R. Booth Goodwin II, United States
Attorney, Joseph F. Adams, Assistant United States Attorney,
Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin Luthor Robinson pled guilty pursuant to a plea

agreement to conspiracy to distribute a quantity of heroin and

twenty-eight         grams    or    more   of       cocaine    base,    in     violation     of

21 U.S.C.        § 846       (2006). *       The       district        court        calculated

Robinson’s Guidelines range under the U.S. Sentencing Guidelines

Manual (“USSG”) (2012) at 108 to 135 months’ imprisonment and

sentenced him to 135 months’ imprisonment.                             Robinson appeals,

challenging the district court’s drug quantity determination and

its     application          of    the     two-level       enhancement          under     USSG

§ 3B1.1(c) for his aggravating role in the offense.                            We affirm.

               We     review       Robinson’s         sentence    for        reasonableness

“under     a   deferential         abuse-of-discretion           standard.”           Gall   v.

United States, 552 U.S. 38, 41, 51 (2007).                        This review entails

appellate consideration of both the procedural and substantive

reasonableness of the sentence.                       Id. at 51.          In determining

procedural          reasonableness,        we       consider    whether       the    district

court     properly        calculated      the   defendant’s       advisory       Guidelines

range.     Id.

               Robinson argues first that the district erred in its

calculation          of    the     drug    quantity       it     attributed          to   him.

      *
       Robinson originally proceeded to a trial on a third
superseding indictment charging him with multiple heroin and
cocaine base offenses but pled guilty on the third day of trial.



                                                2
We review the district court’s drug quantity finding underlying

its   calculation        of    the    base       offense       level    for    clear     error.

United States       v.      Kellam,       568    F.3d   125,     147    (4th    Cir.     2009).

This deferential standard of review requires reversal only if

this court, upon review of the record as a whole, “is left with

the    definite       and     firm    conviction         that     a    mistake     has       been

committed.”         Easley      v.    Cromartie,         532    U.S.     234,    242     (2001)

(internal quotation marks omitted).

              After      review      of    the       record,    we     conclude       that    the

district court’s determination that a marijuana equivalency of

at    least   700     but     less    than       1000    kilograms       is    supported       by

Robinson’s admissions at the guilty plea hearing and testimony

and evidence adduced at Robinson’s trial and sentencing that the

district court credited.                  We thus discern no clear error in the

district      court’s         drug        quantity       calculation.             See        USSG

§ 1B1.3(a)(2) (stating that a district court must consider “all

acts and omissions . . . that were part of the same course of

conduct or common scheme or plan as the offense of conviction”

in    calculating        relevant         conduct);      Kellam,       568     F.3d    at     147

(noting that the district court’s drug quantity finding must be

supported by a preponderance of the evidence and concluding that

testimony received at trial and sentencing supported the court’s

finding);      United       States        v.    Randall,       171     F.3d     195,    210-11

(4th Cir. 1999) (explaining that a defendant bears the burden of

                                                 3
establishing that information the district court relied on in

calculating the relevant drug quantity is incorrect); see also

United States v. Lamarr, 75 F.3d 964, 972-73 (4th Cir. 1996)

(concluding that approximation of drug quantity for sentencing

not    clearly         erroneous         if     supported       by      competent          record

evidence).

            Robinson              also     challenges          the      district       court’s

application      of     the       two-level     enhancement          for     his    aggravating

role in the offense.                Section 3B1.1 of the Guidelines “provides

a range of adjustments to increase [a defendant’s] offense level

based upon the size of a criminal organization . . . and the

degree to which the defendant was responsible for committing the

offense.”             USSG        § 3B1.1,      cmt.    background.                Under    USSG

§ 3B1.1(c), a defendant qualifies for a two-level enhancement to

his offense level if he was “an organizer, leader, manager, or

supervisor       in     any       criminal     activity.”            Application       of    the

enhancement is proper when the defendant exercises leadership

over only one participant, as long as some control is exercised.

United States v. Rashwan, 328 F.3d 160, 166 (4th Cir. 2003).

            We     conclude          after     review     of    the        record    that    the

district court’s application of the two-level enhancement under

USSG   § 3B1.1(c)            is    amply      supported    by        trial    testimony      the

district    court       credited         establishing       that       Robinson      exercised

control over other participants in the conspiracy by directing

                                                 4
the terms of their drug sales, arranging the logistics of drug

delivery,     and      advising       one    co-conspirator           on     methods    for

obtaining     materials        to    convert       cocaine      into       cocaine     base.

Accordingly, we discern no clear error in the district court’s

application of the enhancement.                  See Kellam, 568 F.3d at 147-48

(stating     standard      of       review       and     affirming     application       of

enhancement under USSG § 3B1.1(b) where defendant controlled the

drug buys of co-conspirators and directed the terms of payment);

United States v. Bartley, 230 F.3d 667, 673-74 (4th Cir. 2000)

(affirming       application        of   § 3B1.1(b)         enhancement        where    the

defendant directed the activities of street-level drug dealers

and   advised     them    on    drug     sales         techniques,     set    prices    and

payment terms, arranged logistics of delivery, and directed the

mailing and transport of drugs).

            We    therefore         affirm   the       district      court’s    judgment.

We dispense      with    oral       argument      because      the    facts    and     legal

contentions      are    adequately       presented        in   the    materials      before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                             5